Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  “from an addition system independent from..” should be “from an additional system independent from…”.  Appropriate correction is required.
Response to Amendment
To summarize the applicant’s amendments:
	 The independent claim 1 has been amended to recite that the trajectory (which is being checked for constraints) is received form a “independent” system.
	The independent claim 6 has been amended to recite determining at least two (as opposed to just one) feasibility limit; and that the feasibility limit (of the at least two) is associated with a type of trajectory to which it applies. 
	Claim 15 has been amended similarly to claim 1, explicitly claiming the receiving of a trajectory from an additional/independent system and claim 6 reciting the two feasibility limits and the selection of them based on the trajectory type.


Response to Arguments
Applicant's arguments, concerning claim 1 and the receiving a trajectory from an additional computer system, filed 10/26/2021 have been fully considered but they are not persuasive. Jafari-Tafti teaches the use of sub-modules for the generation and validation [0062] “With reference to FIG. 3, and with continued reference to FIG. 1, a dataflow diagram illustrates various embodiments of the trajectory planning system 100 which may be embedded within the controller 34. Various embodiments of the trajectory planning system 100 according to the present disclosure can include any number of sub-modules embedded within the controller 34. As can be appreciated, the sub-modules shown in FIG. 3 can be combined and/or further partitioned to similarly perform trajectory planning. Inputs to the trajectory planning system 100 may be received from the sensor system 28, received from other control modules (not shown) associated with the autonomous vehicle 10, received from the communication system 36, and/or determined/modeled by other sub-modules (not shown) within the controller 34.”
Applicant’s arguments with respect to claim(s) 6 and 15 (regarding the at least two feasibility limits and the trajectory types and their association with each other) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-13 and 15-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 6 and 15 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 6 fall within one of the statutory categories?  Yes.  The claim is directed toward a method (claim 6) and non-transitory computer readable medium with instructions for the method (claim 15).

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method/instructions in claim 6 and 15 is directed to mathematical concepts/data manipulation. It currently consists of receiving data (the generation of this data is claimed on a very generalized level and/or isn’t actually claimed (e.g. “receiving a current state of the device” isn’t actually claiming the apparatus which would generate this state data or even the device itself, only that the data is sent (i.e. the transmission and what is in it is claimed)..  Notably, the claims do not positively recite any limitations regarding using the validity value and the trajectory to control the autonomous vehicle.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 6 and 15 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The claims do recite elements which at first appear to integrate them, e.g. “receiving a current state of the device” isn’t actually claiming the apparatus which would generate this state data or even the device itself, only that the data is sent (i.e. the transmission and what is in it is claimed”.  
The “additional computer system” in claim 15 is merely the source of the data and in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  The method/instructions currently merely receive the data that is transmitted from the device/additional computer system and performs purley mathematical/abstract manipulations and judgements on that data and does not perform any further functions.  While the data is selected and transmitted and manipulated/transformed, it is not transformed by any steps of the method (purely mathematical/data manipulation doesn’t 
Also, while the claimed method may reduce the amount of data that has to be transmitted (i.e. even if the method/apparatus would be more data efficient/require less processing power it would not be an improvement of the computer itself merely an improvement in the abstract algorithm), this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of selecting and receiving and manipulating the data are performed by a “processor” (claim 15), i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 6 and 15 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving and performing calculations/determinations on data are fundamental, i.e. WURC, activities performed by computers/processors.

CONCLUSION
Thus, since claim 6 and 15 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 6 and 15 is directed towards non-statutory subject matter.

	Regarding Claims 7-13 all depend on claim 6 and all contain elements which are directed to the further defining the types of feasibility limits/data and/or how the trajectory is checked. I.e. claims 7-13 are all related directly to abstract data manipulation/definition
	Claims 16-20 all depend on claim 15 and do not contain elements which aren’t abstract data definition/manipulation limitations.
In contrast independent claim 1 and dependent claim 14 both recite actually controlling the vehicle based on the validity value and the trajectory, thus integrating themselves onto a specific machine. *should claim 14 be integrated into the independent claims 6 and 15 the 101 rejections for them and their respective dependent claims would be overcome.
Claim Rejections - 35 USC § 103
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafari Tafti, US20180348767, “Trajectory Planner for autonomous driving using Bezier Curves” in further in view of Brown et al US10202144, “Vehicle Curvature Determination”.
Regarding Claim 1, Jafari Tafti et al teaches “An autonomous vehicle monitoring system, comprising one or more processors; and memory that stores instructions which, when executed by the one or more processors, cause the system to :”( [0050] “The controller 34 includes at least one processor 44 and a computer readable storage device or media 46. The processor 44 can be any custom made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an auxiliary processor among several processors associated with the controller 34, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, any combination thereof, or generally any device for executing instructions.”); ” obtain a set of feasibility limits for movement of an autonomous vehicle;”([0052] “In various embodiments, one or more instructions of the controller 34 are embodied in the trajectory planning system 100 and, when executed by the processor 44, generates a trajectory output that addresses kinematic and dynamic constraints of the environment. For example, the instructions receive as input process sensor and map data. The instructions perform a graph-based approach with a customized cost function to handle different road scenarios in both urban and highway roads.”); ” receive a current state of the autonomous vehicle;”( [0008] and a vehicle state module for determining a current state of the vehicle);” receive, at the autonomous vehicle monitoring system, a potential trajectory for validation from a additional system independent from the autonomous vehicle monitoring system;”( [0079] “If the ‘graph search flag’ is set, then, at process block 1006, the controller generates trajectory waypoints as discussed above. From process block 1006, at process block 1012 the controller unsets the ‘graph search flag’ and the method 1000 proceeds to process block 1014. The graph search flag is unset once valid trajectory waypoints are generated using the graph-based approach. At process block 1014, the controller interpolates between waypoints using piecewise Bézier curves. The method 1000 proceeds to block 1016.” Here a trajectory is received/generated; [0062]” With reference to FIG. 3, and with continued reference to FIG. 1, a dataflow diagram illustrates various embodiments of the trajectory planning system 100 which may be embedded within the controller 34. Various embodiments of the trajectory planning system 100 according to the present disclosure can include any number of sub-modules embedded within the controller 34. As can be appreciated, the sub-modules shown in FIG. 3 can be combined and/or further partitioned to similarly perform trajectory planning. Inputs to the trajectory planning system 100 may be received from the sensor system 28, received from other control modules (not shown) associated with the autonomous vehicle 10, received from the communication system 36, and/or determined/modeled by other sub-modules (not shown) within the controller 34.” Here teaches that the functions of the trajectory planner can be divided into sub-modules i.e. the trajectory is plotted and a potential trajectory is then checked; this is interpreted to mean that they are “independent” from each other as based on applicant’s disclosure in paragraph [0020] which is being interpreted to mean that “independent” in the claim means they are separate functions/soft-ware modules from each other); ” determine kinematics of the autonomous vehicle to travel to the potential trajectory from the current state; determine a validity signal indicating whether the kinematics satisfy the set of feasibility limits by comparing the kinematics to the feasibility limits; ”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”));” and cause the autonomous vehicle to operate according to the potential trajectory based at least in part on the validity value.”([0080] “ If the updated trajectory satisfies the dynamic and environmental constraints, the method 1000 proceeds to block 1020. At process block 1020, the updated trajectory is sent to the longitudinal and lateral controller 110 for use in driving the vehicle.”)
	However Jafari Tafti fails to teach that the various “kinematic” and/or “dynamic” constraints should be updated/determined based on the status of a sub-system.
	Brown et al teaches the updating of such a kinematic constraints/vehicle performance capabilities based on the status of subsystems of a vehicle for use in path planning/vehicle control systems. Brown et al teaches [Col. 6:Line(s) 56 – 7:8] “The ECUs of the AVP 16 have access to much more information about the various subsystems (powertrain, brakes, steering) of the AVP than could be made available over CAN bus 12 to the AVC 14. As a result, these ECUs can produce much higher fidelity models of their specific subsystems capabilities in light of the current operating conditions, both internal and external. The AVP can then use these models to predict the true capability of the vehicle 32, effectively condensing the multitude of factors down to profiles of system capability that is pertinent to lateral and longitudinal path planning control. For example, the AVP 16 can determine the maximum available torque profile, which can be used to calculate an associated acceleration capability profile of the vehicle 32. In addition, the AVP 16 can provide a steering or curvature performance profile and a braking profile of the vehicle 32. By providing higher fidelity estimates of the system acceleration, minimum acceleration and steering capabilities from the AVP 16 to the AVC 14, the AVC 14 can be less conservative in its path planning and control of the vehicle 32.” Here teaches the updating/use of system capabilities for determining the capabilities/performance of the autonomous vehicle. Later as a specific example to show that these capabilities are truly based on sub-system status [13:7-19] “The process 100 begins in a block 110, in which a system status is obtained by the AVC 14. The AVC 14 determines the system status from data the AVC 14 receives from the various ECUs on the CAN bus 12. The system status can include one or more quantities related to vehicle 32 operation, e.g., a current vehicle speed, a current battery state of charge, a current wheel torque value, a transient torque value, a steady state torque value, a wheel torque over time (see, e.g., FIG. 11), temperature and/or other similar information related to determining an acceleration profile. In addition, the AVC 14 can monitor a CAN Bus status, a power supply level, and a tire saturation value, which can be included in the vehicle 32 system status.” Here shows power supply level (battery status), tire saturation value (tire condition). Are used in determining the capabilities/profiles/constraints.
	As such it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Tafti et al to include the vehicle model as taught by Brown et al to include the updating/determining of the kinematic constraints/limits based on the subsystems. Brown et al provides motivation for such an addition [6:36-54] “The AVC in typical driver assisted vehicles and self-driving, i.e., autonomous vehicles, such as the vehicle 32 of FIG. 2, typically have simplified models of the AVP system capability. This is in part due to limitations in the amount of information we can transferred over the CAN bus to the AVC 14. The AVC 14, and all of the other ECUs on the CAN bus 12 may only be able to exchange a subset, i.e., less than all, of the desirable AVP 16 information and/or other information available over the CAN bus 12 due to a volume of controller and ECU communications traffic traversing the CAN bus 12. As a result, the AVC 14 typically takes a conservative approach when planning a merge onto a highway, making turns across traffic or even leaving a highway, just to name a few possible vehicle 32 maneuvers. This conservatism in path selection and control can result in the vehicle seeming sluggish and less refined. This could be prevented if the ECUs of the AVP 16 could provide timely, high fidelity vehicle capability information to assist the AVC 14 with its path planning.” Thus by having the vehicle model update/be determine based on the vehicle subsystem status a more refined and accurate model can be used for path generation, allowing for a wider range of paths to be used, resulting in a smoother/more refined feel in autonomous driving. The resulting modified Tafti would teach all aspects of claim 1.
Regarding Claim 2, Modified  Jafari Tafti et al teaches “The system of claim 1, wherein the set of feasibility limits comprises at least one of a maximum velocity of the autonomous vehicle, a maximum deceleration of the autonomous vehicle in a first direction, a maximum acceleration of the autonomous vehicle in the first direction, a maximum acceleration of the autonomous vehicle in a second direction, and a maximum resultant acceleration.”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”), lateral acceleration is a “maximum” acceleration in a first direction));
Regarding Claim 3, Modified Jafari Tafti et al teaches ”The system of claim 2, wherein determining kinematics of the autonomous vehicle to travel to the trajectory from the current state further comprises determining at least one of a deceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the second direction, and a resultant acceleration.”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”), lateral acceleration is a “maximum” acceleration in a first direction and the “whether the updated trajectory satisfies” the maximum lateral is inherently teachings that an acceleration is a first direction (the lateral direction) is being determined.);
Regarding Claim 4, Modified Jafari Tafti et al teaches ”The system of claim 1, wherein the set of feasibility limits comprises at least one physical operational limit imposed on the autonomous vehicle.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation. Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.” Here shows that the kinematic constraints are determined based on the current state of the vehicle are physical operational limits));
Regarding Claim 5, Modified Jafari Tafti et al teaches ”The system of claim 1, wherein determining kinematics of the autonomous vehicle to travel to the potential trajectory from the current state further comprises: determining a first position on the potential trajectory;”( [0065] “The trajectory planning system 100 processes the inputs in order to generate a trajectory output that in one embodiment satisfies the kinematic and dynamic constraints of the host vehicle as well as the free-space and road boundary constraints of the environment. The generated trajectory includes a list of path waypoints along with a velocity profile for use by the longitudinal and lateral controller 110 in autonomous driving.” Here the waypoints are the first point along a potential trajectory);); ” comparing the first position to a second position associated with the current state of the autonomous vehicle.”(“ [0080] If the ‘graph search flag’ is not set, the method 1000 proceeds to block 1016. At process block 1016, the controller, including the vehicle state matching module 116 of the trajectory refining system 112, updates the trajectory to match the current vehicle state. Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118. “ Here the trajectory is updated to a second position (“to match the current vehicle state”) and the “determines whether the updated trajectory satisfies dynamic constraints” inherently is teach that the first point (location of trajectory) is compared with a current state (previous position/current position along the trajectory) to determine the kinematics and if they satisfy the constraints))
Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafari Tafti, US20180348767, “Trajectory Planner for autonomous driving using Bezier Curves” in further in view of Brown et al US10202144, “Vehicle Curvature Determination” and US 20170123429 A1, Levinson et al, “Adaptive Autonomous Vehicle Planner Logic”.
Regarding Claim 6, Jafari Tafti et al teaches ”A method, comprising: obtaining at least one feasibility limit for movement of a device, the at least two feasibility limits comprising an ;”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here at least two constraints are provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral) ); ” receiving a current state of the device;”([0008] and a vehicle state module for determining a current state of the vehicle.”)  receiving a potential trajectory for validation;”( ;”([0079] “If the ‘graph search flag’ is set, then, at process block 1006, the controller generates trajectory waypoints as discussed above. From process block 1006, at process block 1012 the controller unsets the ‘graph search flag’ and the method 1000 proceeds to process block 1014. The graph search flag is unset once valid trajectory waypoints are generated using the graph-based approach. At process block 1014, the controller interpolates between waypoints using piecewise Bézier curves. The method 1000 proceeds to block 1016.” Here a trajectory is received/generated); ” determining kinematics of the device to travel to the trajectory from the current state and determining a validity value indicating whether the kinematics satisfy the at least one feasibility limit.”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”));”);
	However Jafari Tafti fails to teach that the various “kinematic” and/or “dynamic” constraints should be updated/determined based on the status of a sub-system.
	Brown et al teaches the updating of such a kinematic constraints/vehicle performance capabilities based on the status of subsystems of a vehicle for use in path planning/vehicle control systems. Brown et al teaches [6:56 – 7:8] “The ECUs of the AVP 16 have access to much more information about the various subsystems (powertrain, brakes, steering) of the AVP than could be made available over CAN bus 12 to the AVC 14. As a result, these ECUs can produce much higher fidelity models of their specific subsystems capabilities in light of the current operating conditions, both internal and external. The AVP can then use these models to predict the true capability of the vehicle 32, effectively condensing the multitude of factors down to profiles of system capability that is pertinent to lateral and longitudinal path planning control. For example, the AVP 16 can determine the maximum available torque profile, which can be used to calculate an associated acceleration capability profile of the vehicle 32. In addition, the AVP 16 can provide a steering or curvature performance profile and a braking profile of the vehicle 32. By providing higher fidelity estimates of the system acceleration, minimum acceleration and steering capabilities from the AVP 16 to the AVC 14, the AVC 14 can be less conservative in its path planning and control of the vehicle 32.” Here teaches the updating/use of system capabilities for determining the capabilities/performance of the autonomous vehicle. Later as a specific example to show that these capabilities are truly based on sub-system status “The process 100 begins in a block 110, in which a system status is obtained by the AVC 14. The AVC 14 determines the system status from data the AVC 14 receives from the various ECUs on the CAN bus 12. The system status can include one or more quantities related to vehicle 32 operation, e.g., a current vehicle speed, a current battery state of charge, a current wheel torque value, a transient torque value, a steady state torque value, a wheel torque over time (see, e.g., FIG. 11), temperature and/or other similar information related to determining an acceleration profile. In addition, the AVC 14 can monitor a CAN Bus status, a power supply level, and a tire saturation value, which can be included in the vehicle 32 system status.” Here shows power supply level (battery status), tire saturation value (tire condition). Are used in determining the capabilities/profiles/constraints.
As such it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Tafti et al to include the vehicle model as taught by Brown et al to include the updating/determining of the kinematic constraints/limits based on the subsystems. Brown et al provides motivation for such an addition [6:36-54] “The AVC in typical driver assisted vehicles and self-driving, i.e., autonomous vehicles, such as the vehicle 32 of FIG. 2, typically have simplified models of the AVP system capability. This is in part due to limitations in the amount of information we can transferred over the CAN bus to the AVC 14. The AVC 14, and all of the other ECUs on the CAN bus 12 may only be able to exchange a subset, i.e., less than all, of the desirable AVP 16 information and/or other information available over the CAN bus 12 due to a volume of controller and ECU communications traffic traversing the CAN bus 12. As a result, the AVC 14 typically takes a conservative approach when planning a merge onto a highway, making turns across traffic or even leaving a highway, just to name a few possible vehicle 32 maneuvers. This conservatism in path selection and control can result in the vehicle seeming sluggish and less refined. This could be prevented if the ECUs of the AVP 16 could provide timely, high fidelity vehicle capability information to assist the AVC 14 with its path planning.” Thus by having the vehicle model update/be determine based on the vehicle subsystem status a more refined and accurate model can be used for path generation, allowing for a wider range of paths to be used, resulting in a smoother/more refined feel in autonomous driving.
Modified Jafari-Tafti would thus teach the checking of a trajectory based on kinematic constraints which are based on the status of vehicle subsystems; however it lacks teachings for types of trajectories and that the feasibility limits the at least the feasibility limits are based/associated with the type of trajectory.
Levinson et al teaches the generation/classification of trajectory types and that different subsystem operative states should be associated with these types. Levinson teaches two types of trajectories a normative and a contingent. In [0150] Levinson teaches “Further, trajectory generator 3624 may also be configured to select a trajectory (e.g., from a subset of candidate trajectories) to apply to vehicle components (e.g., a propulsion unit or drive train, a steering unit, a breaking unit, etc.) during a set of normative states of operation, whereas trajectory generator 3624 may also be configured to select a contingent trajectory (e.g., from a subset of candidate contingent trajectories) to apply to the vehicle components in a set of non-normative states of operation (e.g., inoperable states, whether a condition or a derived based on a feature vector).” Here teaches a normative trajectory which uses normative states for the vehicle components/subsystems and a contigent trajectory which uses non-normative states of the components/subsystems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify the trajectory generation system of modified Jafari-Tafti to include the distinction between nominal and contingent trajectories and their relation to subsystem operation. The logic flows that as modified Jafari-Tafti (pre-levinson added) teaches the setting of the the feasibility limits based on subsystem status/performance that when Levinson is added which gives trajectory types (Nominal/Contingent) and subsystem status being associated with the trajectory types this results/means that the feasibility limits are associated with subsystem which is associated with trajectory type; therefore the feasibility limits are associated with the trajectory types. One would be motivated to make this addition/modification to improve the safety of the autonomous vehicle system in case of emergencies as taught by [0150] of Levinson which teaches “According to various examples, a trajectory provides for intermediate navigation of an autonomous vehicle (e.g. incrementally from road segment portion to road segment, such as along a first 200 m trajectory to the next), whereas a contingent trajectory may provide, for example, a trajectory that directs an autonomous vehicle in a “safe-stop” maneuver. Such a maneuver may guide the autonomous vehicle to a region in the physical environment that permits the vehicle to stop safely at a location that, for example, removes its occupants from a hazardous roadway”. Modified Jafari-Tafti would thus teach all aspects of modified Claim 6.
([0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the term “threat assessment” is teaching that the maximum lateral acceleration/jerk does relate to safety.) 
Regarding Claim 8, modified Jafari Tafti et al teaches ” The method of claim 6, further comprising updating the at least one of the at least two feasibility limit based on the a current operational status of at least one subsystem of the device.”(Jafari Tafti [0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation. Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.” Here shows that the kinematic constraints are determined based on the current state of the vehicle (i.e. constraints are dynamic/updated based on current status not statically predetermined) and from Brown et al “The process 100 begins in a block 110, in which a system status is obtained by the AVC 14. The AVC 14 determines the system status from data the AVC 14 receives from the various ECUs on the CAN bus 12. The system status can include one or more quantities related to vehicle 32 operation, e.g., a current vehicle speed, a current battery state of charge, a current wheel torque value, a transient torque value, a steady state torque value, a wheel torque over time (see, e.g., FIG. 11), temperature and/or other similar information related to determining an acceleration profile. In addition, the AVC 14 can monitor a CAN Bus status, a power supply level, and a tire saturation value, which can be included in the vehicle 32 system status.”);
Regarding Claim 9, modified Jafari Tafti et al teaches ” The method of claim 6, wherein each of the at least two feasibility limit further comprises a least one of a maximum velocity of the device, a maximum acceleration of the device, a maximum deceleration of the device, or a maximum lateral acceleration of the device.”( Jafari Tafti [0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral); from Levinsons [0150] “Further, trajectory generator 3624 may also be configured to select a trajectory (e.g., from a subset of candidate trajectories) to apply to vehicle components (e.g., a propulsion unit or drive train, a steering unit, a breaking unit, etc.) during a set of normative states of operation, whereas trajectory generator 3624 may also be configured to select a contingent trajectory (e.g., from a subset of candidate contingent trajectories) to apply to the vehicle components in a set of non-normative states of operation (e.g., inoperable states, whether a condition or a derived based on a feature vector).” Here teaches the “propulsion unit” and “breaking unit” (braking unit?) is included in the trajectory type association and subsystem status acceleration/deceleration and/or velocity are directly influenced/controlled by these units );
( Jafari Tafti [0001] “The present invention generally relates to autonomous vehicles, and more particularly relates to systems and methods for trajectory planning in an autonomous vehicle.”); ” and wherein determining kinematics of the device to travel to the trajectory from the current state further comprises determining at least one of a deceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the first direction, or an acceleration of the autonomous vehicle in a lateral direction”( Jafari Tafti [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies” i.e. the kinematics are determined based on how the vehicle would travel the route and compared with the limited, one of these limits is a lateral acceleration));
Regarding Claim 11, modified Jafari Tafti et al teaches ” The method of claim 6, wherein determining kinematics of the device to travel to the potential trajectory from the current state further comprises: determining a first position on the potential trajectory;”( Jafari Tafti [0065] “The trajectory planning system 100 processes the inputs in order to generate a trajectory output that in one embodiment satisfies the kinematic and dynamic constraints of the host vehicle as well as the free-space and road boundary constraints of the environment. The generated trajectory includes a list of path waypoints along with a velocity profile for use by the longitudinal and lateral controller 110 in autonomous driving.” Here the waypoints are the first point along a potential trajectory)); ” and comparing the first position to a second position associated with the current state of the autonomous vehicle.”( Jafari Tafti  [0080] If the ‘graph search flag’ is not set, the method 1000 proceeds to block 1016. At process block 1016, the controller, including the vehicle state matching module 116 of the trajectory refining system 112, updates the trajectory to match the current vehicle state. Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118. “ Here the trajectory a second position current vehicle state”) and the “determines whether the updated trajectory satisfies dynamic constraints” inherently is teach that the first point (location of trajectory) is compared with a current state (previous position/current position along the trajectory) to determine the kinematics and if they satisfy the constraints));
Regarding Claim 12, modified Jafari Tafti et al teaches ” The method of claim 11, wherein determining the first position on the potential trajectory further comprises determining the first position to minimize a distance between the first position and the second position.”( Jafari Tafti [0080] If the ‘graph search flag’ is not set, the method 1000 proceeds to block 1016. At process block 1016, the controller, including the vehicle state matching module 116 of the trajectory refining system 112, updates the trajectory to match the current vehicle state. Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118. “ Here the trajectory is updated to a second position (“to match the current vehicle state”) and the “determines whether the updated trajectory satisfies dynamic constraints” inherently is teach that the first point (location of trajectory) is compared with a current state (previous position/current position along the trajectory) to determine the kinematics and if they satisfy the constraints) This matching of the to the current vehicle state is the minimizing of distance between the first point (potential point of a trajectory) and a second point (current/point earlier on the trajectory than the first point);
Regarding Claim 13, modified Jafari Tafti et al teaches” The method of claim 6, wherein the at least one feasibility limit is determined based on a current trajectory of the device or the potential trajectory of the device.”(Jafari Tafti [0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral)); Here shows that the current vehicle trajectory (heading, velocity, acceleration, position) affects/determines kinematic constraints);
Regarding Claim 14, modified Jafari Tafti et al teaches ” The method of claim 6, further comprising: causing the device to operate according to the potential trajectory based at least in (Jafari Tafti [0080] “If the updated trajectory satisfies the dynamic and environmental constraints, the method 1000 proceeds to block 1020. At process block 1020, the updated trajectory is sent to the longitudinal and lateral controller 110 for use in driving the vehicle.”)
Regarding Claim 15, Jafari Tafti et al teaches” A non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least :”( [0050] “The controller 34 includes at least one processor 44 and a computer readable storage device or media 46. The processor 44 can be any custom made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an auxiliary processor among several processors associated with the controller 34, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, any combination thereof, or generally any device for executing instructions.”);); ” obtain at least one feasibility limit for movement of an autonomous vehicle, the at least one feasibility limit comprising an acceleration or a deceleration limit in at least one direction;”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral) );); ” receive a current state of the autonomous vehicle;”( ;”([0008] and a vehicle state module for determining a current state of the vehicle.”); “receive, form an additional computer system, a trajectory for validation”( [0079] “If the ‘graph search flag’ is set, then, at process block 1006, the controller generates trajectory waypoints as discussed above. From process block 1006, at process block 1012 the controller unsets the ‘graph search flag’ and the method 1000 proceeds to process block 1014. The graph search flag is unset once valid trajectory waypoints are generated using the graph-based approach. At process block 1014, the controller interpolates between waypoints using piecewise Bézier curves. The method 1000 proceeds to block 1016.” Here a trajectory is received/generated; [0062]” With reference to FIG. 3, and with continued reference to FIG. 1, a dataflow diagram illustrates various embodiments of the trajectory planning system 100 which may be embedded within the controller 34. Various embodiments of the trajectory planning system 100 according to the present disclosure can include any number of sub-modules embedded within the controller 34. As can be appreciated, the sub-modules shown in FIG. 3 can be combined and/or further partitioned to similarly perform trajectory planning. Inputs to the trajectory planning system 100 may be received from the sensor system 28, received from other control modules (not shown) associated with the autonomous vehicle 10, received from the communication system 36, and/or determined/modeled by other sub-modules (not shown) within the controller 34.” Here teaches that the functions of the trajectory planner can be divided into sub-modules i.e. the trajectory is plotted and a potential trajectory is then checked; this is interpreted to mean that they are “independent” from each other as based on applicant’s disclosure in paragraph [0020] which is being interpreted to mean that “independent” in the claim means they are separate functions/soft-ware modules from each other);” determine kinematics of the autonomous vehicle to travel to the trajectory from the current state; and determine a validity value indicating whether the kinematics are equal to or ( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”));
However, Jafari Tafti fails to teach that the various “kinematic” and/or “dynamic” constraints should be updated/determined based on the status of a sub-system.
	Brown et al teaches the updating of such a kinematic constraints/vehicle performance capabilities based on the status of subsystems of a vehicle for use in path planning/vehicle control systems. Brown et al teaches [6:56 – 7:8] “The ECUs of the AVP 16 have access to much more information about the various subsystems (powertrain, brakes, steering) of the AVP than could be made available over CAN bus 12 to the AVC 14. As a result, these ECUs can produce much higher fidelity models of their specific subsystems capabilities in light of the current operating conditions, both internal and external. The AVP can then use these models to predict the true capability of the vehicle 32, effectively condensing the multitude of factors down to profiles of system capability that is pertinent to lateral and longitudinal path planning control. For example, the AVP 16 can determine the maximum available torque profile, which can be used to calculate an associated acceleration capability profile of the vehicle 32. In addition, the AVP 16 can provide a steering or curvature performance profile and a braking profile of the vehicle 32. By providing higher fidelity estimates of the system acceleration, minimum acceleration and steering capabilities from the AVP 16 to the AVC 14, the AVC 14 can be less conservative in its path planning and control of the vehicle 32.” Here teaches the updating/use of system capabilities for determining the capabilities/performance of the autonomous vehicle. Later as a specific example to show that these capabilities are truly based on sub-system status “The process 100 begins in a block 110, in which a system status is obtained by the AVC 14. The AVC 14 determines the system status from data the AVC 14 receives from the various ECUs on the CAN bus 12. The system status can include one or more quantities related to vehicle 32 operation, e.g., a current vehicle speed, a current battery state of charge, a current wheel torque value, a transient torque value, a steady state torque value, a wheel torque over time (see, e.g., FIG. 11), temperature and/or other similar information related to determining an acceleration profile. In addition, the AVC 14 can monitor a CAN Bus status, a power supply level, and a tire saturation value, which can be included in the vehicle 32 system status.” Here shows power supply level (battery status), tire saturation value (tire condition). Are used in determining the capabilities/profiles/constraints.
	As such it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Tafti et al to include the vehicle model as taught by Brown et al to include the updating/determining of the kinematic constraints/limits based on the subsystems. Brown et al provides motivation for such an addition [6:36-54] “The AVC in typical driver assisted vehicles and self-driving, i.e., autonomous vehicles, such as the vehicle 32 of FIG. 2, typically have simplified models of the AVP system capability. This is in part due to limitations in the amount of information we can transferred over the CAN bus to the AVC 14. The AVC 14, and all of the other ECUs on the CAN bus 12 may only be able to exchange a subset, i.e., less than all, of the desirable AVP 16 information and/or other information available over the CAN bus 12 due to a volume of controller and ECU communications traffic traversing the CAN bus 12. As a result, the AVC 14 typically takes a conservative approach when planning a merge onto a highway, making turns across traffic or even leaving a highway, just to name a few possible vehicle 32 maneuvers. This conservatism in path selection and control can result in the vehicle seeming sluggish and less refined. This could be prevented if the ECUs of the AVP 16 could provide timely, high fidelity vehicle capability information to assist the AVC 14 with its path planning.” Thus by having the vehicle model update/be determine based on the vehicle subsystem status a more refined and accurate model can be used for path generation, allowing for a wider range of paths to be used, resulting in a smoother/more refined feel in autonomous driving.
Modified Jafari-Tafti would thus teach the checking of a trajectory based on kinematic constraints which are based on the status of vehicle subsystems; however it lacks teachings for types of trajectories and that the feasibility limits the at least the feasibility limits are based/associated with the type of trajectory.
Levinson et al teaches the generation/classification of trajectory types and that different subsystem operative states should be associated with these types. Levinson teaches two types of trajectories a normative and a contingent. In [0150] Levinson teaches “Further, trajectory generator 3624 may also be configured to select a trajectory (e.g., from a subset of candidate trajectories) to apply to vehicle components (e.g., a propulsion unit or drive train, a steering unit, a breaking unit, etc.) during a set of normative states of operation, whereas trajectory generator 3624 may also be configured to select a contingent trajectory (e.g., from a subset of candidate contingent trajectories) to apply to the vehicle components in a set of non-normative states of operation (e.g., inoperable states, whether a condition or a derived based on a feature vector).” Here teaches a normative trajectory which uses normative states for the vehicle components/subsystems and a contigent trajectory which uses non-normative states of the components/subsystems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify the trajectory generation system of modified Jafari-Tafti to include the distinction between nominal and contingent trajectories and their relation to subsystem operation. The logic flows that as modified Jafari-Tafti ( pre-Levinson added ) teaches the setting of the feasibility limits based on subsystem status/performance that when Levinson is added which gives trajectory types (Nominal/Contingent) and subsystem status being associated with the trajectory types this results/means that the feasibility limits are associated with subsystem which is associated with trajectory type; therefore the feasibility limits are associated with the trajectory types. One would be motivated to make this addition/modification to improve the safety of the autonomous vehicle system in case of emergencies as taught by [0150] of Levinson which teaches “According to various examples, a trajectory provides for intermediate navigation of an autonomous vehicle (e.g. incrementally from road segment portion to road segment, such as along a first 200 m trajectory to the next), whereas a contingent trajectory may provide, for example, a trajectory that directs an autonomous vehicle in a “safe-stop” maneuver. Such a maneuver may guide the autonomous vehicle to a region in the physical environment that permits the vehicle to stop safely at a location that, for example, removes its occupants from a hazardous roadway”. Modified Jafari-Tafti would thus teach all aspects of modified Claim 15.
Regarding Claim 16, modified Jafari Tafti et al teaches” The non-transitory computer-readable storage medium of claim 15, wherein the feasibility limit further comprises at least one physical operational limit of the autonomous vehicle.”( [0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation. Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.” Here shows that the kinematic constraints are determined based on the current state of the vehicle (i.e. constraints are dynamic/updated based on current status not statically predetermined)) and [0080] “updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constrain” Here maximum lateral acceleration is a physical operation limit;
Regarding Claim 17, Jafari Tafti et al teaches ” The non-transitory computer-readable storage medium of claim 15, wherein the at least one feasibility limit further comprises a least one of a maximum velocity of the autonomous vehicle, a maximum acceleration of the autonomous vehicle, a maximum deceleration of the autonomous vehicle, or a maximum lateral acceleration of the autonomous vehicle.”( modified [0080] “determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constrain” Here maximum lateral acceleration is one such “feasibility” limit);
Regarding Claim 18, modified Jafari Tafti et al teaches ” The non-transitory computer-readable storage medium of claim 17, wherein determining kinematics of the autonomous vehicle to travel to the trajectory from the current state further comprises determining at least one of a deceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the first direction, or an acceleration of the autonomous vehicle in a lateral direction.”([0080] “determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constrain” Here the “determines whether” the updated trajectory satisfies the constraints is inherently teaching that acceleration in the lateral direction is being determined (i.e. the kinematics) to see if it satisfies the Maximum lateral acceleration threshold);
Regarding Claim 19, modified Jafari Tafti et al teaches” The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions, as a result of being executed by one or more processors of a computer system, further cause the computer system to at least: update at least two feasibility limits based on a current operational status of at least one subsystem of the autonomous vehicle.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation. Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.” Here shows that the kinematic constraints are determined based on the current state of the vehicle (i.e. constraints are dynamic/updated based on current status not statically predetermined));
Regarding Claim 20, modified Jafari Tafti et al teaches “The non-transitory computer-readable storage medium of claim 15, wherein the at least two feasibility limits is determined based on a current trajectory of the autonomous vehicle or the potential trajectory of the autonomous vehicle.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral)); Here shows that the current vehicle trajectory (heading, velocity, acceleration, position) affects/determines kinematic constraints));
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661